Name: Commission Regulation (EEC) No 2469/88 of 5 August 1988 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1988/89 marketing year
 Type: Regulation
 Subject Matter: consumption
 Date Published: nan

 Official Journal of the European Communities No L 213/56. 8 . 88 COMMISSION REGULATION (EEC) No 2469/88 of 5 /August 1988 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1988/89 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 7 (7) thereof, Whereas Council Regulation (EEC) No 2731 /75 of 29 October 1975 fixing standard qualities for common wheat, rye, barley, maize, sorghum and durum wheat (3), as last amended by Regulation (EEC) No 2094/87 (4), fixes, inter alia, the maximum moisture content of cereals other than durum wheat at 14 % ; whereas, under Commission Regulation (EEC) No 1569/77 of 11 July 1977 fixing the procedure and conditions for the taking over of cereals by intervention agencies (*), as last amended by Regulation (EEC) No 2391 /88 (*), the maximum moisture content was fixed at 14,5 % ; whereas Article 2 (4) of the said Regulation also provides that the Member States may be authorized, on request and under certain conditions, to apply a higher moisture content Whereas certain Member States have submitted applications to that effect ; Article 1 The Member States referred to in the Annex hereto are hereby authorized to fix the maximum moisture content for the cereals referred to in that Annex and offered for intervention during the 1988/89 marketing year at the level set out in the said Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 197, 26. 7 . 1988 , p. 16. 0 OJ No L 281 , 1 . 11 . 1975, p . 22 . (4) OJ No L 196, 17 . 7. 1987, p. 1 . 0 OJ No L 174, 14. 7. 1977, p. 15 . 0 OJ No L 205, 30 . 7. 1988, p. 75 . No L 213/6 Official Journal of the European Communities 6. 8 . 88 ANNEX' Maximum moisture content for cereals offered for intervention during the 1988/89 marketing year Member State Maximum content Type of cereal Germany 15 % \ All cereals except barley * 15,5 % Barley Belgium 15 % All cereals except barley 15,5% Barley Denmark 15 % All cereals except barley 15,5% Barley Luxembourg 15 % All cereals except barley ¢ 15,5% Barley Netherlands 15 % All cereals except barley 15,5% Barley Ireland 15 % All cereals except barley \ 15,5% i .. .. Barley